Title: To Alexander Hamilton from Benjamin Lincoln, 23 February 1791
From: Lincoln, Benjamin
To: Hamilton, Alexander


Boston, February 23, 1791. “Since my return I have attended to the subject matter of your letter of the 22nd ultimo. The Gentleman with whom I contracted for the Cutter being in this Town, he lives at Newbury-port. I have had a good opportunity thus early to review the whole proceeding and to know from him that he could not now alter his plan, that he would take her to himself, though he thought the loss to him would be three hundred dollars at the least.… On the whole he has concluded to finish the vessel, hopeing she will be received. If I was now to contract for a Vessel of fifty tons to be built in this Town, she would cost I am very confidant as much as this will finally cost us.…”
